Exhibit 10.2

 

Certain portions of this agreement, for which confidential treatment has been
requested,

have been omitted and filed separately with the Securities and Exchange
Commission.

Sections of the agreement where portions have been omitted have been identified
in the text.

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (“Fourth Amendment”) is entered into as of
September 17, 2013 (the “Fourth Amendment Effective Date”), by and between PPF
OFF ONE MARITIME PLAZA, LP, a Delaware limited partnership (“Landlord”) and DEL
MONTE CORPORATION, a Delaware corporation (“Tenant”) with reference to the
following facts:

 

A. Landlord and Tenant are parties to that certain Office Lease Agreement dated
as of October 27, 2009 (the “Original Lease”), as amended by that certain First
Amendment dated as of January 21, 2011 (the “First Amendment”), by that certain
Second Amendment to Office Lease dated as of February 1, 2011 (the “Second
Amendment”) and by that certain Third Amendment to Lease dated as of June 26,
2013 (the “Third Amendment”) (the Original Lease, as so amended, being referred
to herein as the “Lease”), pursuant to which Landlord leases to Tenant certain
space containing 152,917 rentable square feet (the “Premises”) on the second
(2nd), third (3rd) fourth (4th), sixth (6th), seventh (7th), twenty-fourth
(24th) and twenty-fifth (25th) floors of the building located at One Maritime
Plaza, San Francisco, California (the “Building”)

 

B. Landlord and Tenant agree that additional space containing approximately
6,323 rentable square feet in the building located at Nine Maritime Plaza (“Nine
Maritime”, which is adjacent to the Building and part of the same complex in
which the Building is located), shown on Exhibit A hereto (the “Expansion
Space”) shall be added to the Premises, on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1. Expansion. Effective as of the date (the “Expansion Date”) that is the
earlier to occur of (a) February 15, 2014 (the “Target Expansion Date”) and
(b) the date upon which Tenant first occupies the Expansion Space for the
purpose of conducting Tenant’s business operations therein (the “Expansion
Date”), the Premises, as defined in the Lease, is increased by the addition of
the Expansion Space, and from and after the Expansion Date, the Current Premises
and the Expansion Space, collectively, containing 159,240 rentable square feet
of space, shall be deemed the “Premises” for all purposes under the Lease.
Landlord will deliver possession of the Expansion Space to Tenant for the
purpose of allowing Tenant to construct Tenant Improvements (defined in the Work
Agreement attached hereto as Exhibit C (the “Work Agreement”) therein within
three (3) Business Days following the mutual execution and delivery of this
Fourth Amendment (the “Target Delivery Date”). The term for the Expansion Space
(the “Expansion Space Term”) shall commence on the Expansion Date and end on the
Expiration Date (i.e., March 31, 2021). The Expansion Date shall be delayed to
the extent that Landlord fails to achieve Delivery on the Target Delivery Date
for any reason, including, but not limited to, the holding over

 

-1-



--------------------------------------------------------------------------------

by the current occupant of the Expansion Space. Any such delay in the Expansion
Date shall not subject Landlord to any liability for any loss or damage
resulting therefrom. Promptly following the Expansion Date, Landlord and Tenant
shall enter into a letter agreement in the form attached hereto as Exhibit B
(the “Expansion Confirmation Letter”), confirming the Expansion Date.

2. Base Rent.

(a) Generally. In addition to Tenant’s obligation to pay Base Rent for the
Current Premises, during the Expansion Space Term, Tenant shall pay Landlord
Base Rent for the Expansion Space as follows:

 

Months of Expansion
Space Term

   Annual Rate Per 
Rentable Square Foot     Monthly Base Rent  

1 - 12*

   $ [***] *    $ [***] *** 

13 - 24

   $ [***] *    $ [***] * 

25 - 36

   $ [***] *    $ [***] * 

37 - 48

   $ [***] *    $ [***] * 

49 - 60

   $ [***] *    $ [***] * 

61 - 72

   $ [***] *    $ [***] * 

73 - 84

   $ [***] *    $ [***] * 

85 - Expiration Date

   $ [***] *    $ [***] * 

 

* If the Expansion Date is other than the first (1st) day of a calendar month,
then, for the purposes of the chart above, “Month 1” shall mean the remainder of
the calendar month in which the Expansion Date occurs and the next-succeeding
full calendar month.

** Subject to abatement pursuant to Section 2(b) below.

(b) Abatement. So long as Tenant is not in Monetary Default under the Lease (as
amended hereby), Tenant shall be entitled to an abatement of Base Rent payable
for the Expansion Space only for the [***]* months of the Expansion Space Term
(the “Expansion Abatement Period”). The total amount of Base Rent abated during
the Expansion Abatement Period in the amount of $[***]* is referred to herein as
the “Expansion Abated Rent”. If Tenant is in Monetary Default at any time during
the Expansion Space Term, and such Monetary Default occurs prior to the
expiration of the Expansion Abatement Period, there will be no further abatement
of Base Rent pursuant to the provisions of this Section 2(b) during the
remainder of the Expansion Abatement Period unless and until such Monetary
Default is cured; upon any cure of such Monetary Default by Tenant, any
remaining scheduled abatement of Base Rent pursuant to the provisions of this
Section 2(b) will take place as scheduled, and any abatement of Base Rent which
ceased or did not occur as a result of a pendency of such Monetary Default will
commence upon the date that is thirty (30) days following Tenant’s cure of such
Monetary Default.

 

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 

-2-



--------------------------------------------------------------------------------

3. Operating Expenses, Taxes and Insurance Expenses. Commencing on January 1,
2015 and thereafter during the remainder of the Expansion Space Term, Tenant
will pay Tenant’s Share of Operating Expenses, Taxes and Insurance Expenses for
the Expansion Space in excess of the amount of the Base Year Expense Amount, the
Base Year Tax Amount or the Base Year Insurance Amount, as applicable. With
respect to the Expansion Space, the foregoing capitalized terms are defined as
follows:

(a) Tenant’s Share. Tenant’s Share for the Expansion Space only shall be 47.12%
(i.e., 6,323/13,418);

(b) Base Year. The Operating Expense Base Year, the Tax Base Year and the
Insurance Expense Base Year for the Expansion Space only shall be the calendar
year 2014, and the Base Year Expense Amount, the Base Year Tax Amount and the
Base Year Insurance Amount shall be the amount of such expenses during such Base
Year;

(c) Operating Expenses, Taxes and Insurance Expenses. The terms “Operating
Expenses”, “Taxes” and “Insurance Expenses” shall, for the purpose of
application to Expansion Space, have the same meanings as are given such terms
in the Lease, provided that, in each case, references to the “Building” in the
applicable definition shall mean references to Nine Maritime. For example,
Operating Expenses shall mean the expenses actually paid by Landlord for
operating, servicing, managing, maintaining and repairing the Property, Nine
Maritime and all related Common Areas, subject to the qualifications and
exclusions set forth in Section 5(b) of the Lease, with all references therein
to “Building” being deemed references to Nine Maritime.

4. Improvements to Expansion Space.

(a) Condition of Expansion Space. Tenant has inspected the Expansion Space and,
except as may be expressly provided otherwise in this Fourth Amendment
(including the Work Agreement), agrees to accept the same “as is” without any
agreements, representations, understandings or obligations on the part of
Landlord to (i) perform any alterations, additions, repairs or improvements,
(ii) fund or otherwise pay for any alterations, additions, repairs or
improvements to the Expansion Space, or (iii) grant Tenant any free rent,
concessions, credits or contributions of money with respect to the Expansion
Space. Provided, however, that, subject to the final sentence of this
Section 4(a), Landlord represents to Tenant that as of the Expansion Date
(i) all base building systems (i.e., HVAC, plumbing and electrical) generally
serving Nine Maritime, as opposed to building systems which exclusively serve
the Premises, shall be in good working order and in a sufficient capacity to
service the Expansion Space for occupancy by Tenant for office purposes at
normal density levels and (ii) the Expansion Space shall be delivered to Tenant
in broom clean condition, except as otherwise specifically provided in the Work
Agreement. Notwithstanding the foregoing, Tenant acknowledges that, as of
Landlord’s delivery of the Expansion Space to Tenant, Landlord may be in the
process of performing certain upgrades to the base building HVAC system serving
Nine Maritime; in such event, Landlord agrees that such base building HVAC
system upgrades will be completed on or before the date of completion of
Tenant’s Tenant Improvements within the Expansion Space.

(b) Responsibility for Improvements to Expansion Space. Tenant may construct
Tenant Improvements in the Expansion Space in accordance with the Work Agreement
and Tenant shall be entitled to an Allowance in connection with such work as
more fully described in the Work Agreement.

 

-3-



--------------------------------------------------------------------------------

5. Alterations and Improvements/Liens. For the purpose of application to the
Expansion Space only, the provisions of Section 18(a) of the Lease defining
Permitted Alterations shall deemed revised to reduce the reference therein to
“$[***]* per floor for any project or series or related projects” to “$[***]*
for any project or series of related projects”.

6. Disability Access Notice Requirements. In accordance with Chapter 38 of the
San Francisco Administrative Code, the Disability Access Obligations Notice
attached hereto as Exhibit C (the “Access Notice”) is incorporated herein by
this reference. Execution of this Fourth Amendment by the parties hereto shall
be deemed to constitute and represent the parties’ acknowledgement and execution
of the Access Notice, notwithstanding that such Access Notice may not be
separately executed. Article 10 of the Original Lease sets forth the parties’
respective obligations regarding the performance of and payment for disability
access improvements. Further, each party shall use reasonable efforts to notify
the other of alterations the notifying party may make to or affecting the
Expansion Space or Nine Maritime that might impact accessibility under federal
and state disability access laws. Such notification regarding alterations shall
in no event be construed to limit Tenant’s obligations or to expand Tenant’s
rights under the Lease (including, without limitation, Article 18 of the
Original Lease), and, without limiting the generality of the foregoing, in no
event shall such notification be deemed to constitute any notice required to be
given by Tenant to Landlord under any other provision of the Lease.

7. Miscellaneous.

(a) This Fourth Amendment and the attached exhibits, which are hereby
incorporated into and made a part of this Fourth Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.

(b) Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

(c) In the case of any inconsistency between the provisions of the Lease and
this Fourth Amendment, the provisions of this Fourth Amendment shall govern and
control.

(d) Submission of this Fourth Amendment by Landlord is not an offer to enter
into this Fourth Amendment. Landlord shall not be bound by this Fourth Amendment
until Landlord has executed and delivered the same to Tenant.

(e) The capitalized terms used in this Fourth Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Fourth Amendment.

(f) Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Fourth Amendment, other than The CAC Group (“Tenant’s
Broker”). Tenant agrees to defend, indemnify and hold Landlord harmless from all
claims of any brokers, other than Tenant’s Broker, claiming to have represented
Tenant in connection with this Fourth Amendment.

 

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 

-4-



--------------------------------------------------------------------------------

Landlord hereby represents, to Tenant that Landlord has dealt with no broker in
connection with this Fourth Amendment, other than CBRE, Inc. Landlord agrees to
defend, indemnify and hold Tenant harmless from all claims of any brokers
claiming to have represented Landlord in connection with this Fourth Amendment.

(g) Each signatory of this Fourth Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

(h) Tenant represents and warrants to Landlord that Tenant is currently in
compliance with and shall at all times through and including the Termination
Date (including any extension thereof), remain in compliance with the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.

(i) The Expansion Space has not undergone an inspection by a Certified Access
Specialist (CASp). This notice is given pursuant to California Civil Code
Section 1938.

(j) This Fourth Amendment may be executed in multiple counterparts each of which
is deemed an original but together constitute one and the same instrument. This
Fourth Amendment may be executed in so-called “pdf’ format and each party has
the right to rely upon a pdf counterpart of this Fourth Amendment signed by the
other party to the same extent as if such party had received an original
counterpart.

[SIGNATURES ON FOLLOWING PAGE]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Fourth Amendment
as of the Fourth Amendment Effective Date.

 

LANDLORD:    PPF OFF ONE MARITIME PLAZA, LP, a Delaware limited partnership   

By:

 

PPF OFF GP, LLC, a Delaware limited liability company,

its General Partner

     By:  

PPF OFF, LLC,

a Delaware limited liability company, its Member

       By:   PPF OP, LP, a Delaware limited partnership, its Member          By:
 

PPF OPGP, LLC,

a Delaware limited liability company, its General Partner

           By:   Prime Property Fund, LLC, a Delaware limited liability company,
its Member                By:   Morgan Stanley Real Estate Advisor, Inc., a
Delaware corporation, its Investment Advisor                  By:  

/s/ Keith Fink

                   Name: Keith Fink                    Title:   Executive
Director   

 

TENANT:

DEL MONTE CORPORATION,

a Delaware corporation

By:  

/s/ John Stier

Print Name: John Stier Its:   Director By:  

 

Print Name:                                                                    
Its:    

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION SPACE

 

LOGO [g597937g08e49.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

WORK AGREEMENT

THIS WORK AGREEMENT (“Work Agreement”) is attached to and made a part of that
certain Fourth Amendment to Lease (the “Fourth Amendment”) between PPF OFF ONE
MARITIME PLAZA, LP, a Delaware limited partnership (“Landlord”), and DEL MONTE
CORPORATION, a Delaware corporation (“Tenant”). All capitalized terms used but
not defined herein shall have the respective meanings given such terms in the
Fourth Amendment or the Lease (as defined in the Fourth Amendment). This Work
Agreement shall set forth the terms and conditions relating to Tenant’s
construction of the Tenant Improvements in the Expansion Space.

SECTION 1

LANDLORD’S WORK

1.1 Landlord’s Work.

1.1.1 Landlord, at its sole cost and expense, will perform the work necessary,
using building-standard plans and finishes, to cause the path of travel to the
Expansion Space, as well as the restrooms serving the Expansion Space, to comply
with all Laws, including the Americans with Disabilities Act, Title 24 and
corresponding state law provisions regarding accessibility (but not with respect
to any compliance upgrades required that result from additional accessibility
requirements, if any, arising from Tenant’s particular employees or Tenant’s
particular use constituting a place of public accommodation, or Tenant’s
proposed occupancy of the Expansion Space at a density level which is greater
than that for which it is designed) in effect and as interpreted as of the
Fourth Amendment Effective Date (as opposed to any differing Laws or differing
interpretations of Laws in effect as of the date of Tenant’s performance of the
Tenant Improvement Project (defined in Section 1.1.3 below) (the “Landlord
Work”). Tenant shall be responsible for any alterations, additions or
improvements required by Law to be made to or in the Expansion Space as a result
of Tenant’s proposed Tenant Improvements, but will not be responsible for such
work with respect to the remainder of Nine Maritime (except with respect to any
compliance upgrades required that result from additional accessibility
requirements, if any, arising from Tenant’s particular employees or Tenant’s
particular use constituting a place of public accommodation, or from Tenant’s
proposed occupancy of the Expansion Space at a density level which is greater
than that for which it is designed), unless, with respect to the Tenant
Improvement Project, such work is required by any Law (x) which was not in
effect as of the Fourth Amendment Effective Date or (y) to the extent the same
has been amended or whose interpretation by applicable authorities has been
modified since the Fourth Amendment Effective Date. Tenant’s obligation to
comply with Laws as a consequence of the performance of subsequent Alterations
will be governed by the Lease.

1.1.2 Notwithstanding the provisions of Section 1.1.1 above, if, in the course
of constructing the Tenant Improvements, Tenant discovers asbestos-containing
sprayed on fireproofing material in the Expansion Space, Landlord shall perform
the necessary removal or remedial action with respect to such
asbestos-containing material. Tenant will be responsible for the removal of any
other asbestos-containing materials which may be located in the Expansion Space
(such as floor mastic or VAT). Tenant acknowledges that no penetration of the
roof membrane of Nine Maritime (which is a transite paneling system) is
permitted.



--------------------------------------------------------------------------------

1.1.3 The parties acknowledge that Tenant initially intends to perform interior
painting, carpet installation and the installation of telecommunication and data
cabling in the Expansion Space prior to Tenant’s initial occupancy of the
Expansion Space (the “Preliminary Work”), and, at some point thereafter, to
potentially carry out a more extensive Tenant Improvement project in the
Expansion Space as a separate project (the “Tenant Improvement Project”). For
avoidance of doubt, both the Preliminary Work and the Tenant Improvement Project
will constitute Tenant Improvements for the purposes of this Work Agreement. In
connection therewith:

1.1.3.1 Tenant may apply the Allowance (defined below) towards the cost of the
Preliminary Work and/or the Tenant Improvement Project;

1.1.3.2 Tenant expressly acknowledges that the work described in the final
sentence of Section 4(a) of the Fourth Amendment (“Landlord’s HVAC Upgrade”)
will not be completed by Landlord prior to the completion of the Preliminary
Work. As an alternative, the parties have agreed that Landlord will perform
Landlord’s HVAC Upgrade following Tenant’s initial occupancy of the Expansion
Space at a time mutually agreed upon between Landlord and Tenant and
concurrently with Tenant’s performance of the Tenant Improvement Project,
provided that (a) Tenant must provide Landlord with notice of the date that
Tenant desires to commence the Tenant Improvement Project at least one hundred
twenty (120) days prior to the proposed date of commencement of the Tenant
Improvement Project and (b) Tenant must vacate its employees from the Expansion
Space for a period of approximately ninety (90) days, commencing as of the date
immediately preceding the date of commencement of the Tenant Improvement Project
(as amended by the Fourth Amendment), in order to allow Landlord to have access
to the Expansion Space for the purpose of performing Landlord’s HVAC Upgrade
(during such period, Tenant will have access to the Premises to carry out the
Tenant Improvement Project so long as such work does not interfere with
Landlord’s ability to carry out the HVAC Upgrade).

1.1.3.3 Tenant shall not be entitled to any abatement of Rent payable for the
Expansion Space as a result of Tenant’s vacation of the Expansion Space for the
purposes of allowing Landlord to perform Landlord’s HVAC Upgrade or construction
of the Tenant Improvement Project, and waives any claims against Landlord
arising out of Landlord’s performance of such work; and

1.1.3.4 Landlord has agreed to delay the performance of Landlord’s HVAC Upgrade
at Tenant’s request. Tenant expressly acknowledges that if any component of the
HVAC system serving 9 Maritime and/or the Expansion Space fails prior to the
date upon which Landlord is able to complete Landlord’s HVAC Upgrade, Landlord
shall have no liability under the Lease (as amended by the Fourth Amendment) or
otherwise, as a result of such failure, and such failure shall not trigger any
right to an abatement of Rent payable under the Lease (as amended by the Fourth
Amendment), notwithstanding any provisions of the Lease to the contrary;
Landlord agrees, however, to use reasonable efforts to perform such repairs as
may be necessary to any such component as soon as reasonably possible in an
effort to bring any such HVAC services back on line.

 

-2-



--------------------------------------------------------------------------------

1.1.3.5 Notwithstanding the foregoing provisions of this Section 1.1.3, if, as
of July 31, 2015, Tenant has not notified Landlord of Tenant’s intent to
commence the Tenant Improvement Project, Landlord shall have the right, upon one
hundred twenty (120) days’ prior written notice to Tenant, to commence
Landlord’s HVAC Upgrade. In such event, Tenant shall cause its employees to
vacate the Expansion Space as of the date set forth in Landlord’s notice of the
date which immediately precedes the date of commencement of Landlord’s HVAC
Upgrade and may reoccupy the Expansion Space following completion of Landlord’s
HVAC Upgrade. Section 1.1.3.3 above will apply to Landlord’s performance Upgrade
pursuant to this Section 1.1.3.5.

1.1.3.6 Notwithstanding the provisions of Section 2 of the Fourth Amendment, the
Expansion Abatement Period shall be deemed to be the period commencing as of the
Expansion Date (as determined pursuant to the provisions of Section 1 of the
Fourth Amendment) and expiring as of March 31, 2014.

SECTION 2

TENANT IMPROVEMENTS

2.1 Construction of Tenant Improvements. The “Tenant Improvements” shall consist
of any and all improvements and work to improve, alter and complete the
Expansion Space for Tenant’s occupancy. Landlord acknowledges that Tenant
desires to perform the Preliminary Work promptly following the Fourth Amendment
Effective Date, and agrees that the Expansion Space shall be available for
Tenant’s performance of the Preliminary Work promptly following the Fourth
Amendment Effective Date. The Tenant Improvements shall be undertaken and
prosecuted in accordance with the following requirements:

2.1.1 The Tenant Improvements shall be designed and constructed by Tenant in
accordance with the Approved Working Drawings (defined below) and the terms of
this Work Agreement. Tenant shall abide by the reasonable written rules
established by Landlord or Landlord’s property manager with respect to the
construction of the Tenant Improvements, the use of freight, loading dock and
service areas, storage of materials, coordination of work with the contractors
of other tenants. All construction drawings (defined below) prepared by the
Architect (defined below) shall follow Landlord’s commercially reasonable CAD
standards and requirements, which standards and requirements shall be provided
to Tenant or the Architect upon request.

2.1.2 The Tenant Improvements shall be undertaken and performed at all times in
accordance with all state, federal and local laws, regulations and ordinances,
including without limitation all OSHA and other safety laws and with all
applicable rules, orders, regulations and requirements of the California Board
of Fire Underwriters and the California Fire Insurance Rating Organization or
any similar body.

 

-3-



--------------------------------------------------------------------------------

2.1.3 Landlord shall, within ten (10) business days after request by Tenant,
provide Tenant with appropriate “path of travel plans” showing areas outside the
Expansion Space, as required under applicable laws and codes. Tenant shall
deliver to Landlord a copy of the final application for permit and issued permit
for the construction of the Tenant Improvements prior to commencement of
construction. Prior to the commencement of construction of any portion of the
Tenant Improvements, Tenant shall have procured and paid for and exhibited to
Landlord all permits, approvals and authorizations of all applicable
governmental authorities. Landlord will use reasonable efforts to cooperate with
Tenant in Tenant’s efforts to procure applicable construction permits.

2.1.4 Contractor (defined below) as well as all subcontractors, laborers,
materialmen, and suppliers used by Tenant for the Tenant Improvements (such
subcontractors, laborers, materialmen, and suppliers, and Contractor, referred
to herein collectively as “Tenant’s Agents”) shall comply with Landlord’s
written guidelines generally imposed on third party contractors including
without limitation all insurance coverage requirements and the obligation to
furnish appropriate certificates of insurance to Landlord prior to commencement
of construction. Contractor and each of its subcontractors shall guarantee to
Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with such removal or
replacement of all or any part of the Tenant Improvements, and/or Nine Maritime
and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the applicable contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either. Tenant shall give to
Landlord any assignment or other assurances that may be necessary to effect such
right of direct enforcement.

2.1.5 Tenant and Contractor shall use commercially reasonable efforts to hold
weekly job meetings and shall provide Landlord with reasonable advance notice of
such meetings and permit Landlord’s construction manager, at its election, to
attend; said meetings may be attended by parties telephonically.

2.1.6 All of the relevant provisions of the Lease shall apply to any activity of
Tenant, its agents and contractors, in the Expansion Space during the
construction of the Tenant Improvements.

2.1.7 It shall be the responsibility of Tenant and Tenant’s contractors to
remove all trash and debris from the Expansion Space on a regular basis and to
break down all boxes and place all such trash and debris in the containers
supplied for that purpose. If trash and debris are not removed on a regular
basis by Tenant or Tenant’s contractors, then Landlord shall have the right to
remove such trash and debris or have such trash and debris removed at the sole
cost and expense of Tenant by deduction from the Allowance.

 

-4-



--------------------------------------------------------------------------------

2.1.8 Following completion of the Tenant Improvements, Tenant shall cause any
necessary Notice of Completion to be recorded in the office of the Recorder of
San Francisco County in accordance with Section 3093 of the California Civil
code or any successor statute, shall furnish a copy thereof to Landlord upon
such recordation, and shall timely give all notices required pursuant to
Section 3259.5 of the California Civil Code or any successor statute and will
provide to Landlord:

(a) as-built drawings of the Expansion Space signed by Architect; Tenant shall
cause the Architect and Contractor to update the Approved Working Drawings as
necessary to reflect all changes made to the Approved Working Drawings during
the course of construction and a certificate, in a form reasonably acceptable to
Landlord, from Architect certifying that the construction of the Tenant
Improvements have been substantially completed;

(b) CAD files of the improved space compatible with Landlord’s CAD standards;

(c) a final punchlist signed by Tenant;

(d) final and unconditional lien waivers from all contractors and
subcontractors;

(e) signed copies of the permit or job card indicating passing of the final
inspection; and

(f) a copy of all warranties, guaranties, and operating manuals and information
relating to the Tenant Improvements.

The foregoing materials are referred to herein collectively as the “Close-out
Package”. Should Tenant fail to provide complete CAD files compatible with
Landlord’s standards as required herein, Landlord may cause its architect to
prepare same and the cost thereof shall be reimbursed to Landlord by Tenant as
additional Rent under the Lease within thirty (30) days of invoice therefor.

2.2 Preparation and Approval of Construction Drawings.

2.2.1 Selection of Architect/Construction Drawings. Tenant shall retain an
architect approved in writing by Landlord (such approval not to be unreasonably
withheld, conditioned or delayed) to prepare the Construction Drawings (the
“Architect”). Landlord hereby approves STUDIOS Architecture as the Architect.
Tenant shall, at its option, retain either engineering consultants designated by
Landlord listed below or engineering consultants designated by Tenant and
reasonably approved by Landlord (the “Building Consultants”) to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, life-safety, sprinkler and riser work. The following
are the engineering consultants designated by Landlord:

 

-5-



--------------------------------------------------------------------------------

Structural:    Rivera Consulting Group, Inc. MEP:    Glumac, Inc. Life Safety:
  

Pacific Auxiliary Fire Alarm (design and supply devices),

Paganini Electric (installation)

Sprinkler:    RLH, Pribuss or Ayoob & Perry Air Balancing:    RS Analysis Inc.,
Circo Systems Balancing Inc. Riser Management:    Montgomery Technologies

If Tenant wishes to engage Building Consultants other than those designated by
Landlord, Tenant may do so subject to Landlord’s approval, which shall not be
unreasonably withheld, or delayed (it being acknowledged that Landlord’s
approval will not be deemed unreasonably withheld if Landlord, reasonably and in
good faith, determines that any such proposed Building Consultant does not have
sufficient skill, expertise or experience in performing similar work in similar
first class buildings, does not have sufficient insurance coverage or if
Landlord has previously experienced difficulties or disputes with the suggested
Building Consultant).

The plans and drawings to be prepared by Architect and the Engineers hereunder
shall be referred to collectively as the “Construction Drawings”. Tenant and
Architect shall verify, in the field, the dimensions and conditions of the
Premises, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith, other than
Landlord’s obligation to complete the Landlord Work. Landlord’s review of the
Construction Drawings as set forth herein shall not imply Landlord’s review of
the same for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.

2.2.2 Space Plan. Tenant shall supply Landlord with four (4) copies of its final
space plan for the Expansion Space, each signed by Architect and approved by
Tenant. The final space plans (collectively, the “Space Plan”) shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein. Landlord may request
clarification or more specific drawings for special use items not included in
the Final Space Plan. Landlord’s approval of Tenant’s draft Space Plan shall not
be unreasonably withheld, conditioned or delayed. Landlord shall respond to
Tenant’s submission of the draft Space Plan within five (5) business days
following Tenant’s submission. If Landlord disapproves Tenant’s Space Plan,
Landlord shall specify in reasonable detail, within such five (5) business day
period, the basis of such disapproval and the changes necessary to obtain
Landlord’s approval of the Space Plan. Thereafter, Tenant may revise and
re-submit its draft Space Plan to Landlord, which Landlord will review and
respond to within five (5) business days. This process shall continue until the
Space Plan has been approved in writing by Landlord.

 

-6-



--------------------------------------------------------------------------------

2.2.3 Final Working Drawings. After the Space Plan has been approved by
Landlord, Tenant shall supply the Building Consultants with a complete listing
of standard and non-standard equipment and specifications, including, without
limitation, B.T.U. calculations, electrical requirements and special electrical
receptacle requirements for the Expansion Space, to enable the Building
Consultants and the Architect to complete the Final Working Drawings (defined
below) in the manner as set forth below. Tenant shall cause Architect to compile
a fully coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the “Final
Working Drawings”) and shall submit the same to Landlord for Landlord’s
approval, not to be unreasonably withheld, conditioned or delayed. Tenant shall
supply Landlord with four (4) copies of such Final Working Drawings, each signed
by Architect and approved by Tenant. Landlord’s approval of Tenant’s Final
Working Drawings shall not be unreasonably withheld, conditioned or delayed.
Landlord shall respond to Tenant’s submission of the Final Working Drawings
within ten (10) business days following Tenant’s submission. If Landlord
disapproves Tenant’s Final Working Drawings, Landlord shall specify in
reasonable detail, within such ten (10) business day period, the basis of such
disapproval and the changes necessary to obtain Landlord’s approval of the Final
Working Drawings. Thereafter, Tenant may revise and re-submit its draft Final
Working Drawings to Landlord, which Landlord will review and respond to within
ten (10) business days. This process shall continue until the Final Working
Drawings have been approved in writing by Landlord.

2.2.4 Permits. The Final Working Drawings as approved by Landlord, including any
changes thereto approved by Landlord (to the extent Landlord’s approval is
required hereunder), are referred to herein as the “Approved Working Drawings”.
After approval of the Approved Working Drawings, Tenant may submit the same to
the appropriate municipal authorities for all applicable building permits.
Neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Tenant Improvements;
obtaining the same shall be Tenant’s responsibility. However, Landlord will
promptly cooperate with Tenant in executing permit applications and performing
other ministerial acts reasonably necessary to enable Tenant to obtain any such
permit or certificate of occupancy. No material changes, modifications or
alterations to the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed; in the event that Tenant so requests any changes,
modifications or alterations to the Approved Working Drawings, Landlord will
review and respond to any suggested changes as promptly as practicable, but in
any event within the time period described in Section 2.2.3 above.

2.3 Contractor. Tenant may competitively bid the Tenant Improvements to several
mutually acceptable and qualified union labor contractors to act as the General
Contractor to perform the Tenant Improvements (“Contractor”). BCCI, Hathaway
Dinwiddie, Turner, GCI and DPR are approved by Landlord as qualified entities to
serve as Contractor; the foregoing list is not an exclusive list of potentially
acceptable Contractors and Tenant may suggest additional proposed Contractors to
Landlord for Landlord’s approval. Landlord’s approval of such entities shall not
be unreasonably withheld, conditioned or delayed, provided that Landlord may
withhold its consent to any general contractor who is not union-affiliated. All
of Tenant’s Agents shall be licensed in the State of California, capable of
being bonded and union-affiliated in compliance with all then existing master
labor agreements.

 

-7-



--------------------------------------------------------------------------------

2.4 Construction Contract; Excess Costs. Tenant shall execute a construction
contract and general conditions with Contractor, substantially in the form of an
industry standard AIA form contract or another standard construction contract
form typically used by Tenant (the “Contract”). Prior to the commencement of the
construction of the Tenant Improvements, Tenant shall provide Landlord with a
detailed breakdown, by trade, of the final costs anticipated to be incurred or
which have been incurred, in connection with the design and construction of the
Tenant Improvements to be performed by or at the direction of Tenant or
Contractor, which costs form a basis for the amount of the Contract. In the
event that the costs relating to the design and construction of the Tenant
Improvements shall be in excess of the Allowance (defined below), any such
additional costs (except to the extent resulting from Landlord Delays, as
defined below) shall be paid by Tenant out of its own funds on a pro rata basis
(i.e., a proportional amount of each payment to the Contractor shall be made by
Tenant), but Tenant shall continue to provide Landlord with the documents
described in this Work Agreement, above, for Landlord’s approval.

2.5 Inspection by Landlord. Landlord shall have the right to inspect the Tenant
Improvements at all times, provided however, that Landlord’s failure to inspect
the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same, and, provided further
that such inspection is solely for the purpose of determining whether or not the
Tenant Improvements are being constructed in strict accordance with the Approved
Working Drawings. Should Landlord disapprove any portion of the Tenant
Improvements, Landlord shall promptly notify Tenant in writing of such
disapproval and shall specify the items disapproved and the basis for such
disapproval, provided that Landlord shall only disapprove any portion of the
Tenant Improvements to the extent that same materially deviate from the Approved
Working Drawings. Any material defects or material deviations in, and/or
disapproval by Landlord of, the Tenant Improvements shall be rectified by Tenant
at no expense to Landlord, provided however, that in the event Landlord
determines that a defect or deviation exists or disapproves of any matter in
connection with any portion of the Tenant Improvements and such defect,
deviation or matter might immediately or materially adversely affect the
mechanical, electrical, plumbing, heating, ventilating and air conditioning or
life-safety systems of Nine Maritime, the structure or exterior appearance of
Nine Maritime, and if Tenant fails to correct such matter within five
(5) business days following written notice from Landlord, Landlord may take such
action as Landlord reasonably deems necessary, at Tenant’s expense and without
incurring any liability on Landlord’s part, to correct any such defect,
deviation and/or matter.

2.6 Allowances; Credits; Disbursement. Tenant shall be entitled to a tenant
improvement allowance (the “Allowance”) in the amount of $[***]* (i.e., $[***]*
per rentable square foot of the Expansion Space). Except with respect to
Landlord’s obligation to complete the Landlord Work, in no event will Landlord
be obligated to make disbursements pursuant to this Work Agreement in a total
amount that exceeds the Allowance. In addition to the Allowance, Landlord will
provide a separate allowance to Tenant to be applied towards the cost of
painting, patching and/or replacing ceiling tiles in the Expansion Space, up to
a maximum of [***]* ($[***]*). Any portion of the Allowance which has not been
the subject of a disbursement request by Tenant in accordance with the
provisions of Section 2.6.2 below as of December 31, 2015, shall irrevocably be
deemed to be waived by Tenant.

 

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 

-8-



--------------------------------------------------------------------------------

2.6.1 Allowance Items. Except as otherwise set forth in this Work Agreement, the
Allowance shall be disbursed by Landlord in accordance with the terms of this
Work Agreement for the following items and costs (collectively, the “Allowance
Items”): (i) the cost of all materials and labor to complete the Tenant
Improvements, (ii) payment of the fees and charges of the Architect and the
Engineers, (iii) payment for the preparation of the Final Space Plan and
Approved Working Drawings, (iv) the cost of obtaining any and all permits for
the construction of the Tenant Improvements; (v) the cost of any changes to the
Approved Working Drawings or Tenant Improvements required by applicable building
codes (collectively, the “Code”), (vi) the fees of Tenant’s project manager,
(vii) the cost of signage, (viii) costs of telecommunications and data cabling
and security systems, (ix) Landlord’s construction supervision fee described in
Section 2.7.1 below and other costs and expenses payable to Landlord as set
forth in this Work Agreement, including Section 2.7 below, (x) any other costs
associated with the design and construction of improvements to the Expansion
Space and (xi) Base Rent payable for the Expansion Space immediately following
the Expansion Abatement Period (provided, however, that Tenant shall not be
entitled to apply in excess of $[***]* per rentable square foot of the Expansion
Space (i.e., $[***]* toward Base Rent payable for the Expansion Space).

2.6.2 Disbursement of Allowance. Landlord shall make monthly disbursements of
the Allowance and shall authorize the release of monies as follows:

(a) Each calendar month Tenant may deliver to Landlord: (i) a request for
payment from Contractor, approved by Tenant, in a customary form to be provided
or approved by Landlord, showing the schedule, by trade, of percentage of
completion of the Tenant Improvements detailing the portion of the work
completed and the portion not completed, and/or one or more invoices, approved
by Tenant, for Allowance Items other than costs of the Tenant Improvements;
(ii) invoices from all of Tenant’s Agents for labor rendered and materials
delivered to the Expansion Space; (iii) executed unconditional mechanic’s lien
releases from all of Tenant’s Agents which shall substantially comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Section 3262(d), or conditional releases if appropriate; and (iv) all
other information reasonably requested in good faith by Landlord. Within thirty
(30) days thereafter, Landlord shall deliver a check made payable to Tenant, or
a check or checks made payable to another party or parties as requested by
Tenant, in payment of the lesser of: (A) the amounts so requested by Tenant,
less a ten percent (10%) retention as to payments to Contractor (the aggregate
amount of such retentions to be known as the “Final Retention”), and (B) the
balance of any remaining available portion of the Allowance (not including the
Final Retention), provided that, if Landlord, in good faith, disputes any item
in a request for payment based on non-compliance of any work with the Approved
Working Drawings or due to any substandard work and delivers a written objection
to such item setting forth with reasonable particularity Landlord’s reasons for
its dispute (a “Draw Dispute Notice”) within five (5) business days following
Tenant’s submission of such draw request, Landlord may

 

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 

-9-



--------------------------------------------------------------------------------

deduct the amount of such disputed item from the payment. Landlord and Tenant
shall, in good faith, endeavor to resolve any such dispute with diligence and
dispatch. Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant’s payment request.

(b) If and to the extent that Landlord fails to fund any monthly disbursement of
the Allowance within thirty (30) days following Tenant’s submission to Landlord
of a draw request containing all of the materials and information require
pursuant to Section 2.6.2 (subject to Landlord’s right to deduct amounts
specified in a timely Draw Dispute Notice), Tenant shall be entitled to fund the
amount set forth in Tenant’s draw request and deduct the same, together with
interest at the Interest Rate, from Rent next due and payable by Tenant under
the Lease, provided that Tenant will concurrently deliver notice to Landlord of
the amount so funded by Tenant. Additionally, if and to the extent that
Landlord’s failure to timely fund a monthly disbursement of the Allowance causes
Tenant to incur any additional penalty or fee payable to Contractor, Landlord
will be responsible for such penalty or fee (and Tenant will similarly have the
right to offset such penalty or fee, together with interest at the Interest
Rate, against Rent payable under the Lease). If and to the extent that Landlord
timely delivers any Draw Dispute Notice, Landlord shall nevertheless be
obligated to fund the portion of such draw request, if any, which Landlord has
not duly disputed, and Tenant shall only be entitled to fund the undisputed
amount of such draw request to the extent Landlord fails to so fund such amount.
If Tenant commences to offset unfunded draw amounts (or any penalty or fee
payable to Contractor as described above) pursuant to the provisions of this
Section 2.6.2(b), Landlord shall have the right, at any time, to pay to Tenant
all or any portion of the then-unfunded amount and accrued interest, in which
event Tenant shall have no further right to continue such offset with respect to
the amount so paid.

(c) Upon Substantial Completion of the Tenant Improvements, Landlord shall
deliver to Tenant a check to Tenant made payable to Tenant, or a check or checks
made payable to another party or parties as requested by Tenant, in the amount
of the Final Retention, less an amount equal to one hundred fifty percent
(150%) of the estimated cost of the punch list items remaining to be completed
as determined by Landlord and Tenant (the “Punch List Retention”). The Punch
List Retention shall be paid by Landlord to Tenant promptly following the
completion of construction of the Tenant Improvements and Landlord’s receipt of
the Close-Out Package.

2.7 Construction Management Fee; Other Expense paid to Landlord.

2.7.1 Supervisory Fees. To insure the quality and integrity of the construction
process, Landlord shall have the right to deduct from the Allowance the amount
set forth in Section 18(a) of the Original Lease (the “Supervisory Fee”) in
connection with the oversight and coordination of the Tenant Improvements (which
for purposes of determining any fee based on a percentage of the cost of work
only, shall be deemed “Alterations”), which will be deducted from the Allowance
in monthly installments; provided in no event will the Supervisory Fee
(exclusive of any review costs under Section 2.7.2 below) exceed [***]* percent
([***]*%) of the cost of the design, permitting and construction of the Tenant
Improvements.

 

-10-



--------------------------------------------------------------------------------

2.7.2 Other Expenses. If Tenant selects a substitute professional other than
those specified in Section 2.2.1 above, in addition to the Supervisory Fee,
Tenant shall pay the actual third party consultant fees incurred by Landlord to
review any plans and specifications or work performed by any professional other
than the Building Consultants listed in Section 2.2.1.

2.8 Miscellaneous.

2.8.1 Indemnity. Tenant’s shall indemnify, defend and hold Landlord harmless
from and with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Such indemnity by Tenant shall also apply with respect to any and
all costs, losses, damages, injuries and liabilities related in any way to
Landlord’s performance of any ministerial acts reasonably necessary (i) to
permit Tenant to complete the Tenant Improvements, and (ii) to enable Tenant to
obtain any building permit or certificate of occupancy for the Expansion Space,
except to the extent attributable to the negligence or willful misconduct of
Landlord or Landlord’s employees, agents or contractors.

2.8.2 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if a Default has occurred at any time on or before the
Substantial Completion of the Tenant Improvements, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to withhold payment of all or any portion of the Allowance
to the extent of damages suffered by Landlord resulting from such Default, and
(ii) all other obligations of Landlord under the terms of this Work Agreement
shall be forgiven until such time as such Default is cured pursuant to the terms
of the Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Tenant Improvements caused by such inaction by
Landlord).

2.8.3 Tenant’s Representative. Tenant has designated John Stier, as its sole
representative with respect to the matters set forth in this Work Agreement, who
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Work Agreement, unless Tenant provides Landlord with written
notice to the contrary.

2.8.4 Landlord’s Representative. Landlord has designated Stacia Keisner, General
Manager, CB Richard Ellis, Inc., as its sole representative with respect to the
matters set forth in this Work Agreement, who, until further notice to Tenant,
shall have full authority and responsibility to act on behalf of the Landlord as
required in this Work Agreement.

2.8.5 Time of the Essence. Time is of the essence in all matters under this Work
Agreement in which time is a factor. Unless otherwise indicated, all references
herein to a “number of days” shall mean and refer to calendar days.

 

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

 

-11-



--------------------------------------------------------------------------------

2.8.6 Freight Elevators and Utilities. Landlord shall, consistent with its
obligations to other tenants of Nine Maritime, make the freight elevator,
loading docks (for loading and unloading only, no parking of vehicles) and
bathrooms (in the basement level) in Nine Maritime reasonably available to
Tenant in connection with initial decorating, furnishing and moving into the
Premises at no additional charge to Tenant. Landlord shall provide , access to
Tenant for water, electricity, HVAC and other utilities reasonably required in
connection with constructing, decorating, furnishing and moving into the
Premises at no additional charge to Tenant and Tenant’s consumption of such
utilities during the construction of the Tenant Improvements will be at no
charge to Tenant.

 

-12-



--------------------------------------------------------------------------------

EXHIBIT C

DISABILITY ACCESS OBLIGATIONS UNDER

SAN FRANCISCO ADMINISTRATIVE CODE CHAPTER 38

Before you, as the Tenant, enter into the lease document to which this Exhibit
is attached (whether a new lease or an amendment to an existing lease) with us,
the Landlord, for premises in the building located in San Francisco, CA and more
particularly described in the Fourth Amendment to Lease (the “Property”), please
be aware of the following important information about the Lease:

You May Be Held Liable for Disability Access Violations on the Property. Even
though you are not the owner of the Property, you, as the Tenant, as well as the
Property owner, may still be subject to legal and financial liabilities if the
leased Property does not comply with applicable Federal and State disability
access laws. You may wish to consult with an attorney prior to entering into the
lease document to make sure that you understand your obligations under Federal
and State disability access laws. The Landlord must provide you with a copy of
the Small Business Commission Access Information Notice under Section 38.6 of
the Administrative Code in your requested language; a copy of such Notice is
attached hereto in satisfaction of such obligation. For more information about
disability access laws applicable to small businesses, you may wish to visit the
website of the San Francisco Office of Small Business or call 415-554-6134.

The Lease Must Specify Who Is Responsible for Making Any Required Disability
Access Improvements to the Property. Under the laws of the City of San
Francisco, the lease must include a provision in which you, the Tenant, and the
Landlord agree upon your respective obligations and liabilities for making and
paying for required disability access improvements on the leased Property. The
Lease must also require you and the Landlord to use reasonable efforts to notify
each other if they make alterations to the leased Property that might impact
accessibility under Federal and State disability access laws. You may wish to
review those provisions with your attorney prior to entering the lease to make
sure that you understand your obligations under the Lease.

PLEASE NOTE: The Property may not currently meet all applicable
construction-related accessibility standards, including standards for public
restrooms and ground floor entrances and exits.

By signing below, each party confirms that it has read and understood this
Notice.

 

LANDLORD:     TENANT: By:  

/s/ Keith Fink

    By:  

/s/ John Stier

Name:   Keith Fink     Name:   John Stier Title:   Executive Director     Title:
  Director



--------------------------------------------------------------------------------

 

LOGO [g597937g01q31.jpg]



--------------------------------------------------------------------------------

 

LOGO [g597937g55b77.jpg]